Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15, drawn to a mass flow controller, classified in G05D 7/0635.
II. Claims 16-20, drawn to a manufacturing system, classified in C23C 14/54.

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed exhibit two-way distinctness in that only invention I requires a flow rate control valve coupled between the output of the sensor tube and the outlet port, and only invention II requires a process chamber having a substrate support.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: different classification, different search fields (group/subgroups, key words, forward/backward searches, etc.), different status in the art, and the likelihood of divergent paths of prosecution that would be better handled in distinct applications.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable 
During a telephone conversation with Benjamin Kimes on 2/4/2021 a provisional election was made without traverse to prosecute the invention of invention I, claims 1-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 16-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-8 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMillan (US 2003/0221483) in view of Jouwsma (US 4,616,505) and further in view of Ritchart (US 5,792,952).

McMillan discloses:
Regarding claim 1, McMillan discloses a mass flow controller comprising: 
an inlet port (10, FIG 5);
an outlet port (24, FIG 5);
a thermal flow sensor configured to measure a mass flow rate of a gas flowing through the mass flow controller, the thermal flow sensor having a sensor tube (32, 34, 36), the sensor tube having an input (proximate 12) coupled to the inlet port, the sensor tube also having an output (proximate 26), an inner surface, and an outer surface 
a flow rate control valve (90, FIG 5) coupled between the output of the sensor tube and the outlet port, the flow rate control valve configured to increase or decrease the mass flow rate of the gas flowing through the mass flow controller (e.g., para. 0036); and
a controller (70, 72; see para. 0036) configured to receive sensor information from the thermal flow sensor and to operate the flow rate control valve.
McMillan is silent regarding wherein the first material comprises tantalum pentoxide or aluminum oxide.  Jouwsma teaches that it was known in the art at the time of invention to form a similar inner barrier layer (2, 1) from a first material that comprises aluminum oxide (e.g., claim 4).  To protect McMillan’s sensor tube as similarly taught by Jouwsma, it would have been obvious to use a first material which comprises aluminum oxide.
McMillan is silent regarding the outer surface being coated with an outer barrier layer comprising at least one of the first material or a second material.  Ritchart teaches that it was known in the art at the time of invention to form a similar flow sensor by coating a similar outer surface of a thermal flow sensor tube with a second material (e.g., col. 4 lines 38-41: 38, 40, 60; where 60 is comprised of polyimide or alumina, which is an insulator material that reduces axial heat transfer along the wall of the tube itself).  To reduce axial heat transfer along the wall of McMillan’s tube, it would have been obvious to coat the outer surface thereof with a second material (e.g., including polyimide or alumina as taught by Ritchart).

Regarding claim 2, the analysis above results in the outer barrier layer comprising the second material, and wherein the second material is different from the first material (polyimide is different from aluminum oxide).
Regarding claims 3, McMillan in view of Jouwsma and Ritchart renders obvious the invention as claimed with exception to the inner coating being applied via atomic layer deposition.  However the use of atomic layer deposition was well-known in the art at the time of invention (taken as admitted prior art because Applicant did not traverse the prior assertion of well-known status in the parent application) and it would have been obvious to use atomic layer deposition to apply the first inner layer to McMillan’s tube.  
Regarding claim 4, McMillan in view of Jouwsma and Ritchart renders obvious the invention as claimed including wherein the inner barrier layer comprises a single layer (see Jouwsma at element 2).

Regarding claim 5, McMillan in view of Jouwsma and Ritchart renders obvious the invention as claimed including wherein the inner barrier layer comprises a plurality of layers (see Jouwsma at elements 2, 1).
Regarding claim 6, McMillan in view of Jouwsma and Ritchart renders obvious the invention as claimed including wherein the outer barrier layer comprises a single layer (60 is a single layer).
Regarding claim 7, McMillan in view of Jouwsma and Ritchart renders obvious the invention as claimed including wherein the outer barrier layer comprises a plurality of layers (38, 40, 60).
Regarding claim 8, McMillan in view of Jouwsma and Ritchart renders obvious the invention as claimed including wherein the first material comprises aluminum oxide.
Regarding claims 11-13, the diameter of the tube and thickness of the barrier layer are merely design options that are within the skill of an ordinary artisan to customize to the requirements of a particular situation and it would have been obvious to use the claimed diameter and thickness where demands of the operating environment call for as much.
Regarding claim 14, McMillan discloses the mass flow controller of claim 1, wherein the sensor tube comprises stainless steel (see para. 0020).

Claims 1 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smirnov (US 2014/0260513) in view of Jouwsma (US 4,616,505) and further in view of Ritchart (US 5,792,952).

Regarding claim 1, Smirnov discloses a mass flow controller comprising: 
an inlet port (upstream part of 115);
an outlet port (downstream of 140);

a flow rate control valve (140) coupled between the output of the sensor tube and the outlet port, the flow rate control valve configured to increase or decrease the mass flow rate of the gas flowing through the mass flow controller (it’s a mass flow controller); and
a controller (570) configured to receive sensor information from the thermal flow sensor and to operate the flow rate control valve.
Smirnov does not disclose the inner surface to be coated with an inner barrier layer comprising a first material which comprises tantalum pentoxide or aluminum oxide.  Jouwsma teaches that it was known in the art at the time of invention to form a similar inner barrier layer (2, 1) from a first material that comprises aluminum oxide (e.g., claim 4).  To protect Smirnov’s sensor tube as similarly taught by Jouwsma, it would have been obvious to form an inner barrier layer thereon made from a first material which comprises aluminum oxide.
Smirnov is silent regarding the outer surface being coated with an outer barrier layer comprising at least one of the first material or a second material.  Richart teaches that it was known in the art at the time of invention to form a similar flow sensor by coating a similar outer surface of a thermal flow sensor tube with a second material (e.g., col. 4 lines 38-41: 38, 40, 60; where 60 is comprised of polyimide or alumina, which is an insulator material that reduces axial heat transfer along the wall of the tube itself).  To reduce axial heat transfer along the wall of Smirnov’s tube, it would have been obvious to coat the outer surface thereof with a second material (e.g., including polyimide or alumina as taught by Richart).

Regarding claim 15, Smirnov discloses a bypss flow path (around 110) coupled between the inlet port and the flow rate control valve, the bypass flow path coupled parallel to the thermal flow sensor.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over McMillan in view of Yamashita (US 5,936,157) and further in view of Ritchart (US 5,792,952).
McMillan discloses a mass flow controller, comprising: 
an inlet port (10, FIG 5);
an outlet port (24, FIG 5);
a thermal flow sensor configured to measure a mass flow rate of a gas flowing through the mass flow controller, the thermal flow sensor having a sensor tube (32, 34, 36), the sensor tube having an input (proximate 12) coupled to the inlet port, the sensor tube also having an output (proximate 26), an inner surface, and an outer surface (considered clearly met), the inner surface coated with an inner barrier layer comprising a first material (see para. 0020: a fluorinated hydrocarbon or other synthetic resin film);
a flow rate control valve (90, FIG 5) coupled between the output of the sensor tube and the outlet port, the flow rate control valve configured to increase or decrease the mass flow rate of the gas flowing through the mass flow controller (e.g., para. 0036); and
a controller (70, 72; see para. 0036) configured to receive sensor information from the thermal flow sensor and to operate the flow rate control valve.
McMillan is silent regarding wherein the first material comprises tantalum pentoxide.  Yamashita teaches that it was known in the art at the time of invention to form a similar barrier layer (3) from a first material that comprises tantalum pentoxide.  To protect McMillan’s sensor as similarly taught by Yamashita, it would have been obvious to use a first material which comprises tantalum pentoxide, as taught by Yamashita.
McMillan is silent regarding the outer surface being coated with an outer barrier layer comprising at least one of the first material or a second material.  Richart teaches that it was known in the art at the time of invention to form a similar flow sensor by coating a similar outer surface of a thermal flow sensor tube with a second material (e.g., col. 4 lines 38-41: 38, 40, 60; where 60 is comprised of polyimide or alumina, which is an insulator material that reduces axial heat transfer along the wall of the tube itself).  To reduce axial heat transfer along the wall of McMillan’s tube, it would have been obvious to coat the outer surface thereof with a second material (e.g., including polyimide or alumina as taught by Richart).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over McMillan in view of Jouwsma, and further in view of Ritchart taken with Yamashita.
McMillan discloses a mass flow controller, comprising: 
an inlet port (10, FIG 5);
an outlet port (24, FIG 5);
a thermal flow sensor configured to measure a mass flow rate of a gas flowing through the mass flow controller, the thermal flow sensor having a sensor tube (32, 34, 36), the sensor tube having an input (proximate 12) coupled to the inlet port, the sensor tube also having an output (proximate 26), an inner surface, and an outer surface (considered clearly met), the inner surface coated with an inner barrier layer comprising a first material (see para. 0020: a fluorinated hydrocarbon or other synthetic resin film);
a flow rate control valve (90, FIG 5) coupled between the output of the sensor tube and the outlet port, the flow rate control valve configured to increase or decrease the mass flow rate of the gas flowing through the mass flow controller (e.g., para. 0036); and
a controller (70, 72; see para. 0036) configured to receive sensor information from the thermal flow sensor and to operate the flow rate control valve.
McMillan is silent regarding wherein the first material comprises tantalum pentoxide or aluminum oxide.  Jouwsma teaches that it was known in the art at the time of invention to form a similar inner barrier layer (2, 1) from a first material that comprises aluminum oxide (e.g., claim 4).  To protect McMillan’s sensor tube as similarly taught by Jouwsma, it would have been obvious to use a first material which comprises aluminum oxide.
McMillan is silent regarding the outer surface being coated with a second material that comprises tantalum pentoxide.  Ritchart teaches that it was known in the art at the time of invention to protect a similar flow sensor by coating a similar outer surface of a thermal flow sensor tube with a second insulative material (e.g., col. 4 lines 38-41: 38, 40, 60), and Yamashita teaches that it was known to form such a protective coating from a material having a similar insulating property which comprises tantalum pentoxide (col. 15 lines 28-31; albeit, not on the outside of a tube).  To protect the exterior of McMillan’s tube as suggested by Ritchart, it would have been obvious to coat the outer surface thereof with a second material comprising tantalum pentoxide, as taught by Yamashita.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William McCalister, whose telephone number 571-270-1869.  The examiner can normally be reached on Monday-Friday (7:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-49881 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM M MCCALISTER/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        
2/5/2021